UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6445



DONALD M. KINCH,

                                            Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                             Respondent - Appellee.


                             No. 04-6772



DONALD M. KINCH,

                                            Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                             Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-600)


Submitted: August 26, 2004              Decided:    September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Donald M. Kinch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Donald M. Kinch seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2254 petition as untimely and

denying a certificate of appealability.     We dismiss the appeal in

No. 04-6445 for lack of jurisdiction because the notice of appeal

was not timely filed and dismiss the appeal in 04-6772 because

Kinch does not meet the certificate of appealability requirements.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).   The district court’s order was entered on the docket

on September 8, 2003.   The notice of appeal was signed on February

23, 2004, and filed on February 26, 2004.    Because Kinch failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.

     An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.


                                - 3 -
§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).                 We

have independently reviewed the record and conclude that Kinch has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal of the district court’s

order denying a certificate of appealability.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 4 -